    Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

KIRBY INLAND MARINE, LP         §
                                §
     Plaintiff,                 §
                                §
v.                              §                      C.A. NO. 3:19-CV-00207
                                §
FPG SHIPHOLDING PANAMA 47 S.A., §
K LINE ENERGY SHIP              §
MANAGEMENT, and the             §
VLGC GENESIS RIVER, in rem      §

                             *************************

IN THE MATTER OF KIRBY INLAND §                        Rule 9(h) Admiralty
MARINE, LP, in a cause of exoneration §
from or limitation of liability       §                Non-Jury


                THE GENESIS RIVER INTERESTS’ ANSWER TO
                      CLAIM FILED BY JOHN WHEAT

      COME NOW, Petitioners FPG Shipholding Panama 47 S.A., Ship No. 138 C. Ltd.,

Ship No. 139 Co. Ltd., as owner, Genesis River Shipping, S.A., and “K” Line Energy Ship

Management Co., Ltd., (collectively the “Genesis River Interests” or “Petitioners”) who

file this answer to the Claim in Limitation (Doc. 545) filed by John Wheat.

                                       ANSWER

      Mr. Wheat’s claim is set forth in the sections of his pleading (Doc. 545) entitled

“CLAIM IN THE MATTER OF THE COMPLAINT OF THE OWNERS OF THE VLGC

GENESIS RIVER FOR EXONERATION FROM OR LIMITATION OF LIABILITY.”

      Petitioners specifically answer the allegations of Mr. Wheat as follows:
     Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 2 of 6




      1.         Petitioners lack information or knowledge sufficient to form the basis of a

belief as to the truth of the allegations contained in paragraph 1.

      2.         Petitioners admit the allegations contained in paragraph 2(a)-(f).

      3.         Petitioners admit the allegations contained in paragraph 3.

      4.         Petitioners admit the allegations contained in paragraph 4 insofar as they

filed a Petition for Limitation of Liability. Petitioners deny Mr. Wheat is entitled to the

relief requested.

      5.         Petitioners lack information or knowledge sufficient to form the basis of a

belief as to the truth of the allegations contained in paragraph 5.

      6.         Petitioners admit the VLGC GENESIS RIVER collided with KIRBY 3015T,

the MMI 3041 capsized, and the cargo of reformate spilled. Petitioners deny the remaining

allegations contained in paragraph 6.

      7.         Petitioners deny the allegations contained in paragraph 7.

      8.         Petitioners deny the allegations contained in paragraph 8(a)-(o).

      9.         Petitioners admit the allegations contained in paragraph 9 insofar as they

owned, managed, and/or chartered the VLGC GENESIS RIVER.

      10.        Petitioners lack information or knowledge sufficient to form the basis of a

belief as to the truth of the allegations contained in paragraph 10.

      11.        Petitioners lack information or knowledge sufficient to form the basis of a

belief as to the truth of the allegations contained in paragraph 11.

      12.        Petitioners admit the allegations contained in paragraph 12 insofar as they

owned, managed, and/or chartered the VLGC GENESIS RIVER. Petitioners also admit the


63541:45351982                                  2
      Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 3 of 6




VLGC GENESIS RIVER collided with KIRBY 3015T, the MMI 3041 capsized, and the

cargo of reformate spilled. Petitioners deny the remaining allegations contained in

paragraph 12.

       13.       Petitioners deny the allegations contained in paragraph 13 and deny Mr.

Wheat is entitled to the damages alleged in paragraph 13(1)-(6).

       14.       Petitioners admit the allegations contained in paragraph 14 insofar as

jurisdiction is proper in this Court. Petitioners deny the remaining allegations in paragraph

14.

       15.       Paragraph 15 contains legal assertions which requires no response. To the

extent a response is required, Petitioners deny the allegations contained in paragraph 15.

       16.       Petitioners deny the allegations contained in paragraph 16 and deny Mr.

Wheat is entitled to the relief requested.

                            FIRST AFFIRMATIVE DEFENSE

       Mr. Wheat has failed to state a claim upon which relief may be granted, and

therefore his claim is barred.

                           SECOND AFFIRMATIVE DEFENSE

       Mr. What’s claim is barred by the Oil Pollution Act, 33 U.S.C. §§ 2701 – 2762.

                            THIRD AFFIRMATIVE DEFENSE

       Petitioners invoked the Limitation of Liability Act §§ 30501 et seq. and are entitled

to the protections afforded under the Limitation of Liability Act.




63541:45351982                                3
     Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 4 of 6




                         FOURTH AFFIRMATIVE DEFENSE

       Petitioners adopt by reference any applicable defense pleaded by a co-defendant not

expressly set forth herein.

                              FIFTH AFFIRMATIVE DEFENSE

       The damages Mr. Wheat alleges he sustained as a result of the incident were due to

the negligence or other wrongful acts of omissions of persons or entities other than

Petitioners; however, in the unlikely event that a finding is made that negligence exists on

the part of Petitioners which proximately contributed to the damages alleged, Petitioners’

liability, if any, which is expressly denied, should be reduced by an amount proportionate

to the amount by which the comparative negligence of such other persons or entities

contributed to the damages upon which Mr. Wheat seeks recovery.

                           SIXTH AFFIRMATIVE DEFENSE

       The damages Mr. Wheat alleges he sustained was due to the negligence or other

wrongful acts or omissions of persons or entities other than Petitioners; however, in the

event that a finding is made that liability exists on the part of Petitioners, which is herein

expressly denied, Petitioners are entitled to indemnity and/or contribution from such

persons or entities in direct proportion to their respective faults.

                         SEVENTH AFFIRMATIVE DEFENSE

       The damages Mr. Wheat alleges he sustained as a result of the incident were caused

by intervening and superseding causes and were not caused by Petitioners.




63541:45351982                                 4
     Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 5 of 6




                          EIGHTH AFFIRMATIVE DEFENSE

       The damages Mr. Wheat alleges he sustained were not proximately caused by an act

or omission on the part of Petitioners.

                          NINTH AFFIRMATIVE DEFENSE

       Mr. Wheat has failed to mitigate his damages, if any.

                          TENTH AFFIRMATIVE DEFENSE

       Any recovery by Mr. Wheat is restricted to actual pecuniary loss.

                         ELEVENTH AFFIRMATIVE DEFENSE

       Petitioners owed no duty of seaworthiness to Mr. Wheat; however, even assuming

that they did owe such a duty, at all times pertinent hereto, the VLGC GENESIS RIVER

was tight, staunch, fit, and in all respects seaworthy, and further, was properly operated

and equipped.

                         TWELFTH AFFIRMATIVE DEFENSE

       The foregoing affirmative defenses are raised by Petitioners without waiver of any

other defenses that may come to light during the discovery proceedings in this case or

otherwise. Petitioners hereby reserve the right to amend or supplement their Answer to

assert any other related defenses as they become available.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Petitioners respectfully request that

Mr. Wheat take nothing by this action against Petitioners, that the action against Petitioners

be dismissed with prejudice and that the Court grant Petitioners costs and other relief as it

deems just and proper.


63541:45351982                                5
     Case 3:19-cv-00207 Document 571 Filed on 03/19/21 in TXSD Page 6 of 6




                                          Respectfully submitted,

                                          By: /s/ Dimitri P. Georgantas
                                               Dimitri P. Georgantas
                                               Texas State Bar No.: 07805100
                                               Fed. I.D. No.: 2805
                                               Eugene W. Barr
                                               Texas State Bar No.: 24059425
                                               Fed. I.D. No.: 1144784
                                               Kevin P. Walters
                                               Texas State Bar No.: 20818000
                                               Fed. I.D. No. 5649
                                               ROYSTON, RAYZOR, VICKERY &
                                               WILLIAMS, L.L.P.
                                               1600 Smith Street, Suite 5000
                                               Houston, Texas 77002
                                               Telephone: 713.224.8380
                                               Facsimile: 713.225.9545
                                               dimitri.georgantas@roystonlaw.com
                                               eugene.barr@roystonlaw.com
                                               kevin.walters@roystonlaw.com

                                          ATTORNEYS FOR PETITIONERS




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of March, 2021, I served a true and correct copy
of the foregoing pursuant to Rule 5 of the Federal Rules of Civil Procedure, via the
CM/ECF system and/or electronic mail and/or by depositing in the United States Mail,
postage prepaid and properly addressed to all known counsel of record.

                                                   /s/ Dimitri P. Georgantas
                                                  Dimitri P. Georgantas




63541:45351982                               6
